KRONOS WORLDWIDE, INC. ANNOUNCES A PRICE INCREASE FOR ALL TITANIUM DIOXIDE PRODUCTS SOLD IN NORTH AMERICA CRANBURY, NEW JERSEY –May 5, 2010 – Kronos Worldwide, Inc. (NYSE:KRO) today announced a price increase for all titanium dioxide products sold in North America. Effective June 1, 2010, as contracts permit, prices for all Kronos® titanium dioxide products sold in North America will be increased by US$0.08 per pound. Kronos Worldwide, Inc. is a major international producer of titanium dioxide products. *****
